Title: [April 17. Fryday.]
From: Adams, John
To: 


      April 17. Fryday. We dined home with Company. Mr. Platt and his Lady, Mr. Amiel and his Lady, Mr. Austin, Mr. Alexander &c. There were two Alexanders, one a Batcheller, the other with a Family of several Daughters, one of whom Mr. Jonathan Williams afterwards married. They lived in a House not far from Us, were from Scotland, and had some connection with Mr. Franklin, which I never understood and took no pains to investigate.
      After dinner We went to see the Fete de long Champ, or the feast of the long Field. This was good Fryday. On this Week, all the Theatres of Paris are shutt up and the Performers forbidden to play. By this decree, whether of the Church or State, or both, All the fashionable People of Paris and its Environs are deprived of their daily Amusements and loose their ordinary topicks of conversation. The consequence of which is that they are si ennuiée, so weary of themselves that they cannot live. To avoid this direfull calamity they have invented this new Spectacle and have made it fashionable for every Person who owns a Carriage of any kind that rolls upon Wheels, and all those who can hire one to go out of Town and march their Horses slowly along one side of the great Road to the End of it, then they come about and return on the other Side, and in this manner the Carriages are rolling all day. It was asserted on that day that there was not a pair of Wheels left in the City. For some Years, the Ladies who were not acknowledged to have established reputations, were observed to appear in unusual splendor in these Processions, and the indecency increased from Year to Year till one of the most beautifull but one of the most infamous Prostitutes in Paris had sold her Charms to such profit that she appeared in the most costly and splendid Equipage in the whole Row: six of the finest horses in the Kingdom, the most costly Coach that could be built, more numerous Servants and richer Liveries than any of the Nobility or Princes. Her own Dress in Proportion. It was generally agreed to be the finest Shew that had ever been exhibited. This was so audacious an Insult to all modest Women and indeed to the national morality and Religion, that the Queen to her honor sent her a Message the next morning, that if she ever appeared again, any where, in that Equipage she should find herself in Bicetre the next morning. Yet even this was a modest fancy in comparison with the palace of Bellvue. This was another Symptom of the pure virtuous manners which I was simple enough to think would not accord with our American Republican Institutions. To be sure it had never yet entered my thoughts, that any rational Being would ever think of demolishing the Monarchy and creating a Republick in France.
     